PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
RICHARDS et al.
Application No. 15/753,920
Filed: February 20, 2018
For: CONTROL OF PERMANENT MAGNET MOTORS AND GENERATORS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 24, 2021, to revive the above-identified application.

The application became abandoned for failure to timely file a proper reply to the final Office action mailed June 10, 2020, which set a three (3) month shortened statutory period for reply. A three-month extension of time pursuant to 37 CFR 1.136(a) was obtained on December 10, 2020. Accordingly, the application became abandoned by statute on December 11, 2020. The present application, which is a national stage entry of an international application, had not met the requirements of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had not been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on December 10, 2020. A Notice of Abandonment was mailed on September 3, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required substitute statement in lieu of an inventor’s oath or declaration for each named inventor on November 24, 2021; (2) the petition fee of $1,050,00 as set forth in 37 CFR 1.17(m); and (3) a proper statement of unintentional delay. Accordingly, the petition is granted and the application is restored to pending status.1

This application is being referred to Technology Center Art Unit 2846 for appropriate action in the normal course of business on the Request for Continued Examination and submission under 37 CFR 1.114 received on December 10, 2020.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision should be directed to the Ann Marie Ziegler at (571) 272-7151. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


cc:	Jonathan A. Marina	12275 El Camino Real, Suite 100	San Diego, CA  92130


    
        
            
    

    
        1 Petitioner is reminded that the applicant should record proof of assignment on or before the issue fee payment per 37 CFR 1.46(b)(1).